UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1549



ROBERT E. MEADE,

                                              Plaintiff - Appellant,

          versus


GAIL SCHAFFER, Judge; JUDITH DUCKETT, Judge;
NANCY PHELPS; THE ORPHANS’ COURT OF MARYLAND
FOR ANNE ARUNDEL COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
1451-MJG)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Meade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Meade appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Meade v. Schaffer, No. CA-02-1451-MJG (D. Md.

Apr. 25, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2